Citation Nr: 0640273	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-15 386	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, of the United 
States Code.

REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's sister

ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
August 1970.  He died in January 2002.  The appellant is his 
widow.

The appellant-widow appealed to the Board of Veterans' 
Appeals (BVA or Board) from a December 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina - which denied her claims 
for service connection for the cause of the veteran's death 
and eligibility for Survivors' and DEA under Chapter 35, 
Title 38, of the United States Code.

In February 2005, the appellant and the veteran's sister 
testified before the undersigned Veterans Law Judge (VLJ) 
using video-conferencing technology.

In April and October 2005, the Board remanded this case to 
the RO, via the Appeals Management Center (AMC), for 
additional development and consideration of the evidence.  
The case has since been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran died in January 2002.  The death certificate 
lists the cause of death as cardiac dysrhythmia due to, or as 
a consequence of, coronary artery disease (CAD).  A 
supplemental, revised, report of cause of death list his 
diabetes as another significant condition contributing to his 
death, but not resulting in the underlying cause.

2.  The veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
in that capacity.

3.  Diabetes is one of the conditions that VA presumes 
results from exposure to Agent Orange in Vietnam.

3.  During his lifetime the veteran did not establish his 
entitlement to service connection for any disabilities.

4.  The veteran's terminal cardiac dysrhythmia and CAD began 
many years after service and are not attributable to his 
military service.

5.  The veteran's diabetes, although listed as a contributing 
factor in his death, did not contribute substantially and 
materially according to the most probative medical evidence 
on file.

6.  Absent sufficient evidence of a link between his death 
and his military service, his widow-appellant's claim for 
Survivors' and DEA pursuant to 38 U.S.C.A., Chapter 35, lacks 
legal merit.


CONCLUSIONS OF LAW

1.  A disease or injury incurred or aggravated in service, or 
one that may be presumed to have been so incurred, did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).

2.  The appellant has no legal entitlement to Survivors' and 
DEA pursuant to 38 U.S.C.A., Chapter 35.  38 U.S.C.A. §§ 
3500, 3501(a)(1) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his/her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

VA complied with its Pelegrini II and Mayfield notification 
duties in regards to the appellant's claims by means of 
letters dated in October 2002, April 2005, and April 2006.  
The April 2005 letter explicitly told her to submit any 
relevant evidence in her possession.  

In Pelegrini II and Mayfield, the Court also held that VCAA 
notice, to the extent possible, should be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 
at 19-120.  Here, this was indeed the case as the October 
2002 letter was sent prior to the initial adjudication under 
the VCAA in December 2002.



The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Since, however, the cause-of-death claim at issue in 
this appeal as well as the eligibility for Survivors' and DEA 
under Chapter 35, Title 38, United States Code is being 
denied, any concerns about an effective date are moot.  
Moreover, the particular nature of the claims does not invoke 
consideration of the disability rating element.

In an effort to further assist the appellant with her claims, 
in November 2005 and again in February 2006 the RO sent 
letters to J. F. Biggers, M.D., and requested all the 
veteran's treatment records.  In addition, the RO asked Dr. 
Biggers to provide the medical basis and supporting authority 
for his opinion that the veteran's diabetes mellitus 
"contributed" to his death from cardiac dysrhythmia and 
coronary artery disease.  This included having Dr. Biggers 
indicate whether he believed the diabetes contributed 
"substantially or materially, that it combined to cause 
death, or that it aided or lent assistance to the production 
of death."  To date, no response has been received from Dr. 
Biggers.  In April 2006, the RO sent a letter to the 
appellant notifying her that several requests were sent to 
Dr. Biggers to obtain the veteran's treatment records, as 
well as an explanation of the basis of Dr. Biggers' opinion.  
The letter also asked for the appellant's help in contacting 
Dr. Biggers.  The appellant has not responded to the RO's 
request.  The Board cautions that "the duty to assist is not 
always a one-way street.  If the appellant wishes help, 
she cannot passively wait for it in those circumstances where 
she may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190. 192 (1991); see also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  Furthermore, while VA does have a duty to 
assist in the development of claims, that duty is not 
limitless.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Factual Background

The veteran's DD Form 214 (Report of Separation from Active 
Duty) states that he had 9 months and 6 days of foreign 
and/or sea service.  He received the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  The DD Form 214 also states that his 
military occupational specialty (MOS) was combat engineer.  

The veteran's service medical records do not mention any 
complaints, treatment or diagnosis pertaining to a 
cardiovascular disorder or diabetes. 

The veteran's death certificate shows that he died on January 
[redacted], 2002, and that the immediate cause of death was cardiac 
dysrhythmia due to, or as a consequence of, CAD.  A 
subsequent amendment to the death certificate included 
diabetes as a significant condition contributing to death, 
albeit unrelated to the underlying cause.



The appellant contends the veteran's diabetes significantly 
affected his health and was a contributing cause of his 
death.  To support her claim, she submitted several 
statements indicating he received treatment from Dr. Biggers.  
A May 2002 letter from Dr. Biggers initially provided a 
medical history for the veteran.  The letter noted he had an 
inferior myocardial infarction (heart attack) in May 1993, 
after which he underwent angioplasty for single-vessel 
disease.  At that time he had an established history of 
hyperlipidemia, for which he was not medication compliant, 
and he was diagnosed with hypertension.

The following year, in 1994, the veteran was also diagnosed 
with diabetes mellitus and started on Glynase and a 
restricted diet, and restarted on treatment for his 
hyperlipidemia.

In 1996, the veteran had recurrent episodes of chest pain and 
underwent a repeat cardiac catheterization.

In April 2001, symptoms of diabetes, diabetic sensory 
neuropathy, hypertension, and angina were noted, and the 
veteran failed to comply with medical advice.  Dr. Biggers 
also noted the veteran was treated for stress-related 
complaints over the years with medication, that he was not 
compliant with his various medication regimens, and that he 
was seen only at sporadic intervals for treatment.

A June 2002 letter from Dr. Biggers indicated the veteran was 
first diagnosed with heart problems after his June 1993 acute 
inferior myocardial infarction, for which he underwent 
angioplasty.  Dr. Biggers also reiterated that the veteran's 
Type-II diabetes mellitus was diagnosed in December 1994 and 
noted he had severe anxiety, which may have been due to post-
traumatic stress syndrome related to stress and trauma that 
he experienced while serving in the armed services 
in Vietnam.

In a statement from Dr. Biggers, dated in February 2005, he 
noted that he had reviewed his prior statements of May and 
June 2002 and confirmed those earlier statements were 
summaries of the veteran's medical history contained at his 
office and he had nothing additional to add. 

In another February 2005 statement from Dr. Biggers he noted 
that he had reviewed the medical documentation pertaining to 
the veteran's diabetes and stated the diabetes contributed to 
his death.  He also indicated the veteran was non-complaint 
with taking medication for his diabetes.  

A note associated with the February 2005 revision to the 
veteran's death certificate indicated the coroner was unaware 
the veteran had diabetes when he died, but since had been 
apprised of this after speaking with his treating physician 
(apparently referring to Dr. Biggers).  So this conversation, 
in turn, precipitated the amendment to the death certificate 
to include diabetes as a significant condition contributing 
to death, albeit unrelated to the underlying cause (which, 
again, was cardiac dysrhythmia as a consequence of CAD).

In May 2005, a VA medical opinion was obtained.  The 
designated physician noted that he had reviewed the veteran's 
entire claims folder, as well as his service medical records.  
The doctor initially indicated the service medical records 
contained no entries related to cardiovascular abnormalities.  
He then reiterated the veteran's medical history as provided 
by Dr. Biggers and as noted throughout the veteran's claims 
folder.  He found no evidence within the medical record to 
support an assertion of any form of heart or cardiovascular 
disease during the veteran's military service.  In support of 
his conclusion, he noted that prior to the veteran's 1993 
heart attack he had known hyperlipidemia with documented poor 
compliance with medical treatment.  His diagnosis of diabetes 
was subsequent to the onset of his cardiovascular disease and 
again his compliance with medical recommendations continued 
to be described as poor.  Given all of the above information, 
the commenting VA physician concluded it was less than 50 
percent likely the veteran's diabetes contributed 
significantly to the development or progress of his 
cardiovascular disease.  The VA physician also concluded it 
was less than 50 percent likely the veteran's diabetes 
contributed significantly to his cardiac death.

Analysis
Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death.  Id.

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  See also Schoonover v. Derwinski, 3 Vet. 
App. 166, 168-69 (1992) (addressing requirements for 
consideration of disabilities attributable to service as 
contributory, as well as direct cause of death in DIC 
claims).



Service-connected disease or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Additionally, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death, in which case it 
would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Certain chronic disabilities, such as diabetes mellitus and 
cardiovascular disease, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year of discharge from 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Because the appellant's claim is not predicated on the 
terminal heart disease or diabetes mellitus having initially 
been manifested during service, or even within the one-year 
presumptive period following the veteran's discharge in 
August 1970, and since this is not otherwise suggested by the 
record, the Board need not further discuss this basis for 
receiving the cause-of-death benefit because it clearly does 
not apply to the facts and circumstances of this particular 
case.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

The appellant's first contention in relation to the claim on 
appeal is that the veteran's Type II diabetes mellitus - 
from his presumed exposure to Agent Orange in Vietnam, was a 
substantial and material contributing factor in his death.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii).  See also VAOPGCPREC 7-93 (Aug. 12, 1993).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, 
Type 2 diabetes (also known as Type II or adult-onset 
diabetes mellitus), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Given the veteran's reported foreign service and his awards 
and medals while on active duty, the Board concedes that he 
served in Vietnam and was exposed to Agent Orange while 
there.  Consequently, there is a presumption that he was 
exposed to herbicides during his military service in that 
capacity.

Based on the above findings and because Type II diabetes 
mellitus is specifically listed in 38 C.F.R. § 3.309(e), VA 
can presume the veteran's diabetes was due to herbicide 
exposure.  However, service connection was never established 
for diabetes mellitus during his lifetime.  More importantly, 
though, even conceding the diabetes relates back to his 
military service in Vietnam, i.e., that he was entitled to 
service connection for this condition based on his presumed 
exposure to Agent Orange during that overseas tour, it still 
has not been established that his diabetes in turn caused or, 
more specifically as has been alleged, contributed 
"substantially and materially" to his death.  Keep in mind 
that, as held in the Schoonover decision, this contributory 
cause-and-effect relationship between the veteran's military 
service and eventual death must be more than incidental; 
his diabetes must have played a definitively substantial role 
in him passing.  It is insufficient merely to show the 
condition casually shared in producing death.  
See Schoonover, 3 Vet. App. at 168-69.

Unfortunately, there is insufficient evidence to establish 
this necessary medical relationship between the conditions 
that factored in the veteran's death and his military 
service.  Although given the opportunity, on remand, Dr. 
Biggers did not explain the basis of his conclusory opinion 
(in his February 2005 statement) that the veteran's diabetes 
contributed to his death.  So what remains is only this bare 
summary statement without supporting rationale.  It is 
perhaps possible to infer from the context of Dr. Biggers' 
statement that his mention of the veteran's 
non-compliance with taking his diabetes medication was the 
reason the diabetes contributed to his death.  But if the 
Board makes that presumption, then it also stands to reason 
that - had the veteran complied with his medication regimen, 
the diabetes would not have contributed to his death.  So 
under this scenario it was not the diabetes, itself, which 
contributed to his death; instead, it was his failure to 
properly treat it as his doctors had recommended.

Moreover, there is a well-supported opinion of record from 
the May 2005 VA physician definitively ruling out any 
connection between the veteran's military service, death, and 
his diabetes (or terminal cardiovascular disease).  This VA 
physician noted a review of the veteran's claims file for the 
pertinent medical and other history.  And in explaining the 
basis of his opinion, he listed five specific factors in his 
unfavorable determination and discussed each.  So this 
VA physician's opinion, unlike Dr. Biggers', was provided 
with supporting rationale and specific mention of particular 
pieces of relevant evidence.  It was not entirely conclusory, 
as was Dr. Biggers'.  So between these two opinions, the VA 
physician's is far more probative.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 
Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

The appellant also contends the veteran suffered from post-
traumatic stress disorder (PTSD), which in turn caused his 
fatal cardiovascular disease.  Although, in his June 2002 and 
February 2005 statements, Dr. Biggers mentioned the veteran 
suffered from severe anxiety and that this may have been due 
to post-traumatic stress syndrome (i.e., PTSD) related to 
stress and trauma which he had experienced while serving in 
the armed services in Vietnam, this only - even best case 
scenario, relates the PTSD to service, not to any of the 
conditions that caused or contributed to his death.  And this 
is the determinative issue.



Aside from this, Dr. Biggers' statement concerning the origin 
of the PTSD is also couched in equivocal language (saying it 
"may" have been related to service).  The Court has held 
that opinions using this type of language are generally 
insufficient to establish service connection.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that 
a doctor's opinion was too speculative when phrased in such 
equivocal language to constitute a definitive opinion on the 
issue of causation).  See, too, Perman v. Brown, 5 Vet. App. 
227, 241 (1993).  While an absolutely accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, a 
doctor's opinion phrased in terms of "may" be related to 
service necessarily also implies that the condition at issue 
"may not" be related to service; therefore, the opinion is 
an insufficient basis for an award of service connection.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) and Winsett 
v. West, 11 Vet. App. 420, 424 (1998).

The Board has also taken into consideration, and does not 
doubt the sincerity of, the contentions presented by the 
appellant as well as her sister.  But as laypeople, they 
simply do not have the necessary medical training and 
expertise to provide a probative opinion on a medical matter, 
and this includes a determination as to whether the cause of 
the veteran's death is etiologically related to any incident 
of his military service.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all of these reasons and bases, the Board finds that the 
claim for service connection for the cause of the veteran's 
death must be denied.  The preponderance of the medical 
evidence is against the finding that the veteran had any 
disability related to service that caused or contributed 
substantially or materially to his death.  As a result, the 
benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



Survivors' and Dependents' Educational Assistance

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of the issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.

In this case, the Board has determined the veteran did not 
die of a service-connected disability or due to an incident 
of his service.  The record also reflects that he did not 
have a disability evaluated as total and permanent in nature 
resulting from a service-connected disability at the time of 
his death.  Accordingly, the appellant cannot be considered 
an "eligible person" entitled to receive educational 
benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 
21.3021(a).

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, of the United States 
Code also is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


